ON REHEARING.
COLEMAN, Justice.
On application for rehearing, Robert Knapp asks that we order the trial court to hold such hearings and render such orders as are appropriate to give to Robert Knapp that part of the land on which he erected the house; or, if the land cannot be partitioned and is ordered sold for division of the proceeds, that he be reimbursed for the improvements he made on the land.
As we understand the record, no issue as to his right to reimbursement for improvements was presented on the original trial. Such an issue was not presented in this court -on submission here. On the record before us, we are not prepared to decide whether he is entitled to such reimbursement, whether the land can be equitably partitioned among the tenants in common, or what is the proper amount to be allowed for any enhancement in the value of the land which resulted from the improvements.
On original deliverance, we directed that a decree be entered conforming to the opinion and that further proceedings consistent with the opinion be had as may be appropriate.
We will not undertake to prescribe what those further proceedings should be with respect to Robert Knapp’s claim for reimbursement. We will say that, so far as we are presently advised, we know .no reáson why he cannot now present to the trial court proper pleading and proof so that that court may determine whether Robert Knapp is entitled to reimbursement, and,' if 'so, the manner and amount in which he, should be reimbursed.
, Opinion extended.
Application for rehearing overruled.
SIMPSON, HARWOOD and BLOOD-WORTH, JJ., concur.